Citation Nr: 1218722	
Decision Date: 05/25/12    Archive Date: 06/07/12	

DOCKET NO.  05-33 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ear tumor.

2.  Entitlement to service connection for colon cancer, to include as due to exposure to ionizing radiation and/or toxic chemicals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant





ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to January 1961.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a decision of October 2007, the Board denied entitlement to service connection for a lung nodule, as well as for the residuals of right lower lobe pneumonia.  At that same time, the Board remanded for additional development the issues of entitlement to service connection for a right ear tumor and colon cancer.  The case is now, once more, before the Board for appellate review.  

For reasons which will become apparent, the appeal as to the issue of service connection for colon cancer is once again being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


FINDING OF FACT

A chronic right ear tumor is not shown to have been present in service, or at any time thereafter.  



CONCLUSION OF LAW

A chronic right ear tumor was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in May 2004 and April 2006.  In that correspondence, VA informed the Veteran that, in order to substantiate his claim for service connection, the evidence needed to show that he had a current disability, a disease or injury in service, and evidence of a nexus between the postservice disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a clear understanding of the elements required to prevail on his claim.  Moreover, neither the Veteran nor his accredited representative has raised allegations of prejudice resulting from error on the part of VA.   See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained the Veteran's service treatment records, as well as both VA and private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

Service Connection

In reaching this determination, the Board wishes to make it clear that it has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of a hearing before the 


undersigned Veterans Law Judge in July 2007, as well as available service treatment records, and both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran in this case seeks service connection for a right ear tumor.  In pertinent part, it is contended that, as the result of a motor vehicle accident in service, at which time the Veteran's head "went through the windshield," he developed a tumor on his right ear, residuals of which he still suffers.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Establishing service connection generally requires medical, or in certain circumstances, lay evidence of (1) a current disability; (2) an inservice incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed inservice disease or injury and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates that symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

In the present case, service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of a tumor of the right ear.  In point of fact, at the time of a service separation examination in November 1960, the Veteran denied any "ear trouble."  A physical examination of the Veteran's ears conducted at that time was within normal limits.  Hearing for both the whispered and spoken voice was 15/15 bilaterally, and no pertinent diagnosis was noted.  

Received in conjunction with the Veteran's claim in April 2004 was an undated newspaper article.  In that article, it was noted that the Veteran had been involved in a motor vehicle accident, but sustained no injuries.  

During the course of VA outpatient treatment in August 2003, the Veteran was described as status post right ear surgery 30 years earlier.  Physical examination conducted at that time was essentially unremarkable, and no pertinent diagnosis was noted.

At the time of subsequent VA outpatient treatment in October 2007, the Veteran denied any history of head trauma.  

At the time of a VA outpatient otologic consultation in early May 2008, the Veteran complained of "hissing in his right ear."  When questioned, the Veteran gave a history of a bony growth which had been removed from his right ear canal 35 years earlier.  A physical examination of the Veteran's ears showed the external auditory canals to be within normal limits, and the tympanic membranes to be clear bilaterally.  No pertinent diagnosis was noted.  

On VA outpatient audiological evaluation in June 2008, the Veteran denied any "hearing difficulty."  Otoscopic evaluation was within normal limits, with the Veteran's external auditory canals clear, and his tympanic membranes intact.  

During the course of subsequent VA outpatient treatment in August 2008, the Veteran once again gave a history of a benign bone tumor having been removed from his right ear in the 1960's.  

Based on the aforementioned, it is clear that, at no time during the Veteran's period of active military service, did he receive either a diagnosis of or treatment for a tumor of the right ear.  Moreover, there currently exists no objective evidence that, at any time following the Veteran's discharge from service, he developed a chronic tumor of the right ear.  Even assuming, for the sake of argument (and contrary to information contained in the aforementioned newspaper article), the Veteran did sustain a head injury in an inservice motor vehicle accident, there currently exists no evidence that such an injury led to the eventual development of a chronic right ear tumor.  Moreover, to the extent the Veteran may have developed a tumor of the right ear (for which he reportedly underwent surgery) at some point following his discharge from service, there is no indication that, as a result of that surgery, he currently experiences chronic residual disability.  In point of fact, all recent examinations of the Veteran's ears have been essentially within normal limits.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, and as noted above, the Veteran has attributed his alleged right ear tumor to a motor vehicle accident during his period of active military service.  However, not until April 2004, more than 40 years following the Veteran's discharge from service, did the Veteran claim service connection for that disability.  More importantly, for service connection to be established by continuity of symptomatology, there must be medical evidence which relates the current disability to that symptomatology.  See Savage, supra.  In this case, notwithstanding the RO's efforts, there is no medical evidence establishing the existence of a chronic right ear tumor, either in service, or thereafter.  Nor is there evidence that, to the extent such a right ear tumor ever existed, it is in any way related to the Veteran's period of active military service.  

The Board acknowledges the Veteran's statements and testimony regarding the origin of his claimed right ear tumor.  However, the Board rejects those assertions to the extent that the Veteran seeks to etiologically relate a postservice right ear tumor to an inservice motor vehicle accident.  The Veteran's statements and history, it should be noted, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  As noted above, there currently exists no objective medical evidence that, either in service, or thereafter, the Veteran has suffered from a chronic tumor of his right ear.  Moreover, the Veteran, as a layperson, is not competent to himself diagnose such a disorder.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's claimed tumor of the right ear with any incident or incidents of his period of active military service.  Accordingly, service connection for that disability must be denied.  


ORDER

Service connection for a chronic right ear tumor is denied.





REMAND

In addition to the above, the Veteran in this case seeks service connection for colon cancer.  In pertinent part, it is contended that the Veteran's postservice colon cancer was the result of exposure to ionizing radiation and/or toxic chemicals during his period of service at the Seneca Army Ordnance Depot.

In that regard, and as noted above, in October 2007, the Veteran's claim for service connection was remanded for additional development.  Subsequent to that remand, the Veteran was afforded a VA examination, which regrettably resulted in conflicting opinions regarding whether the Veteran's colon cancer was in some way related to exposure to toxic chemicals.  In an attempt to remedy that situation, the Board, in January 2012, requested the advisory opinion of a VA medical expert regarding the exact nature and etiology of the Veteran's colon cancer.  That medical opinion was provided in March 2012, and a copy has been furnished to the Veteran and his accredited representative.  

In correspondence of March and April 2012, the Veteran and his accredited representative made it clear that the Veteran was not waiving original RO jurisdiction of the aforementioned advisory medical opinion, and that he wished that opinion to be forwarded to the RO for initial consideration.  See 38 C.F.R. § 20.1304(c) (2011).  Accordingly, in light of that request, the case is once again REMANDED to the RO/AMC for the following actions: 

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to March 2012, the date of the aforementioned advisory medical opinion, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  The RO/AMC should then readjudicate the Veteran's claim for service connection for colon cancer, to include as due to exposure to ionizing radiation and/or toxic chemicals.  This adjudication should specifically include consideration of the aforementioned advisory VA medical opinion dated in March 2012.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in April 2011.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




	                     ______________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


